EXHIBIT SHARE EXCHANGE AGREEMENT This Share Exchange Agreement (the “Agreement”) dated as of the 20th day of October 2008, by and among Euro Trend Inc., a Nevada corporation (the “Company”), Data Storage Corporation, a Delaware corporation (“Data Storage”), and the shareholders of Data Storage named on the signature page of this Agreement (collectively, the “Shareholders” and each, individually, a “Shareholder”). WITNESSETH: WHEREAS, the Shareholders are the holders of all of the issued and outstanding capital stock of Data Storage (the “Data Storage Shares”); WHEREAS, the Shareholders are acquiring a controlling interest in the Company; WHEREAS, the Company is willing to issue shares of its common stock, par value $0.001 per share (the “Common Stock”) and preferred shares, to the Shareholders in consideration for all of the
